Citation Nr: 0628376	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-05 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease (PVD) as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

The veteran submitted additional medical evidence following 
certification of his appeal to the Board.  He included a 
waiver of RO review of the newly submitted evidence.  
However, this newly submitted evidence is either duplicate of 
previously submitted evidence, or is not pertinent to the 
veteran's claim for entitlement to service connection for PVD 
as secondary to his service-connected PTSD.  The newly 
submitted evidence is pertinent to the veteran's claims for 
service connection for PVD as secondary to his brain 
thrombosis syndrome and to his diabetes mellitus.  These 
claims have not been adjudicated by the RO and are referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran developed PVD many years after service and there 
is no medical evidence linking the veteran's PVD to his 
service-connected PTSD or to any other incidence of service.


CONCLUSION OF LAW

PVC was not incurred in, or aggravated by, active service, 
nor may it be presumed to have been so incurred, and PVD is 
not proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for PVD.  Consequently, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to those 
elements.

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit any 
pertinent evidence in his possession, by means of a letter 
from the agency of original jurisdiction dated in December 
2004.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records 
and private medical records have been obtained.  The veteran 
has been provided a VA medical examination.  The veteran has 
submitted numerous statements from his physician and several 
medical articles.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and he has done so.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  

After providing the veteran with proper notice and fulfilling 
its duty to assist, the originating agency readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement 
to service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of a 
service-connected disability.  See Lanthan v. Brown, 7 Vet. 
App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).


History

The veteran submitted letters from his physician dated in 
June and August 2002.  The physician stated that the veteran 
had significant claudication from peripheral vascular 
disease.  This physician made no comment as to the etiology 
of the PVD.

Private medical records dated in June 2002 note that the 
veteran's risk factors for vascular disease included smoking 
one pack per day, and a family history of myocardial 
infarction.

The veteran submitted articles that he printed out from the 
National Center for PTSD website in August and September 
2002.  The articles are titled PTSD and Physical Health, and 
Trauma, PTSD and Health.  One article notes that a number of 
studies have found an association between PTSD and poor 
cardiovascular health.  Another article asserted that people 
exposed to trauma and who develop PTSD are at greater risk 
than people without PTSD to develop atherosclerotic heart 
disease.  

In May 2003, the veteran submitted an article titled The 
Relationship Between Trauma, Post-Traumatic Stress Disorder, 
and Physical Health.  This article provides a review of 
health literature regarding trauma and the incidence of poor 
health.  It notes that individuals that have PTSD could be at 
risk for cardiovascular disease.

In May 2003 a VA examiner opined that the etiology of the 
veteran's PVD was not due to the veteran's stroke, and opined 
that the PVD is likely due to the veteran's history of 
hyperlipidemia and smoking.

In February 2004, the veteran's private physician stated that 
the veteran has generalized atherosclerosis, which affects 
his legs with claudication and would have led to the history 
of stroke with cerebrovascular disease in 1995.  The 
physician also stated that the internal pathology is linked 
and common for both.

Analysis

In this case, the veteran does not assert, and the evidence 
does not show, that the veteran developed PVD during service 
or for many years after service.  

The veteran asserts that the medical articles that he has 
submitted support his claim that his PVD is secondary to his 
service-connected PTSD.  However, none of these articles 
actually say that PTSD causes PVD.  While some of the 
articles indicate that there could be a correlation between 
PTSD and ill health, including cardiovascular disease, these 
articles are general in nature and do not refer to the 
veteran's specific case.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Since the 
treatise evidence which has been submitted by the veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding the veteran's particular 
case, it is not found to be of significant probative value. 

The veteran also asserts that statements from his private 
physician support his claim that he his PVD is secondary to 
his service-connected PTSD.  However, none of the private 
physician statements submitted by the veteran state that 
there is a relationship between the veteran's PVD and his 
service-connected PTSD.  Additionally, none of the veteran's 
medical treatment records indicate that there is any 
relationship between the veteran's development of PVD and his 
PTSD.  Furthermore, the May 2003 VA examination report 
indicates that the veteran's cardiovascular disease is likely 
due to his history of hyperlipidemia and smoking.

While the veteran maintains that his PVD is secondary to his 
service-connected PTSD, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Since the most probative medical 
evidence does not indicate that the veteran's PVD was caused 
by or aggravated by his service-connected PTSD, and since 
there is medical evidence that the veteran's PVD is due to 
other causes, the Board finds that the preponderance of the 
evidence is against his claim and service connection for PVD 
is not warranted.


ORDER

Entitlement to service connection for peripheral vascular 
disease as secondary to service-connected post-traumatic 
stress disorder is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


